ACCEPTED
                                                                                                                            05-15-00038-CR
                                                                                                                 FIFTH COURT OF APPEALS
                                                                                                                            DALLAS, TEXAS
                                                                                                                      12/17/2015 3:27:43 PM
                                                                                                                                 LISA MATZ
       Dallas County                                                                                                                 CLERK

       Public Defender’s Office
                                                                                                      FILED IN
                                                                                            5th COURT OF
                                                                                 Notice of Substitution    APPEALS
                                                                                                        of Counsel
                                                                                                  DALLAS, TEXAS
December 17, 2015                                                                             12/17/2015 3:27:43 PM
                                                                                                     LISA MATZ
                                                                                                       Clerk

Lisa Matz, Clerk
Court of Appeals, 5th District
600 Commerce Street, Suite 200
Dallas, Texas 75202


Re: Benjamin Lee Chronister v. The State of Texas
    Trial Court No.       MA14-20697-N
    Appellate Court No.   05-15-00038-CR


Dear Ms. Matz:

      Please be advised that Kathleen Walsh will be retiring from the Dallas County Public
Defender’s Appellate Division, effective December 31, 2015.

       Effective today, I am replacing Ms. Walsh as the attorney of record in the above case and
cause number.

        I would be appreciative if the attorney’s names could be changed on your records and lists of
notifications. Please let me know if you require any additional information. Thank you for your
assistance in this matter.

                                                                             Respectfully,



                                                                             /s/ Katherine A. Drew
                                                                             Katherine A. Drew
                                                                             Assistant Public Defender
                                                                             Chief, Appellate Division


cc:        Kathleen Walsh, Dallas County Public Defender’s Appellate Division
           Lori Ordiway, Dallas County Criminal District Attorney’s Office, Appellate Section




      133 N. Riverfront Blvd., 9th Floor, LB 2   Dallas Texas 75207-4313   Phone: (214) 653-3550   Fax: (214) 653-3539